Citation Nr: 1700895	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-23 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:  The American legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1979 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Montgomery, Alabama RO has assumed the role of Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his sleep apnea had its onset during active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant service connection for the Veteran's claim below, a discussion of the VA's duties to notify and assist is not necessary.

Sleep Apnea

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran is seeking entitlement to service connection for sleep apnea.  He has essentially asserted that he developed symptoms of sleep apnea during his active duty service.  

The Veteran was diagnosed with sleep apnea in 2009.  See e.g., July 2010 VA examination and November 25, 2009 VA treatment record.  

The Veteran's service treatment records (STRs) do not show any in-service report or diagnosis of sleep apnea.  Of note, in a March 1999 record, the Veteran was evaluated for symptoms of a sleep disorder, fatigue, and memory difficulties, among other symptoms.  The Veteran reported symptoms of insomnia, frequent awakening, being tired all the time and a lack of energy.  Once awakened at night, he was unable to fall back asleep.  Both the Veteran and his wife reported that he snored at night.  Despite the complaints, there was no diagnosis or treatment for sleep apnea.

The Veteran asserts that he had sleep apnea for over thirty years and that he had symptoms such as fatigue, tiredness, and daytime sleepiness since approximately 1991.  Further, the Veteran's wife observed that the Veteran had snored since approximately 1991.  See July 2010 VA examination and VA Form 21-4138 received January 6, 2011.  Given the subjective nature of symptoms, the lay statements regarding the in-service onset of symptoms are competent and credible to support the claim.  

A July 2010 VA examiner found that he would have to resort to speculation to state whether the Veteran had obstructive sleep apnea at the time of his military service.  The examiner noted that there was an STR noting that the Veteran suffered from "trouble sleeping" from 1991 forward.  See undated STR dated in VBMS as May 8, 2000, pg. 31.  The examiner explained that there were no entries in his STRs that suggested seeking therapy for symptoms consistent with obstructive sleep apnea from 1991 forward but that did not exclude the possibility that the symptoms existed.  The only suggestion that he had obstructive sleep apnea during his active military service was provided by the comment from his wife that he snored.  There were no causative factors available in the STRs that indicated a relationship between military service and obstructive sleep apnea.  It was possible that a person could have obstructive sleep apnea for a number of years prior to a diagnosis being established.  This scenario is generally due to them not being aware of obstructive sleep apnea and not seeking therapy for daytime hypersomnolence.  The examiner had observed cases where the diagnosis was not made until several years after discharge from military service but, unlike this case, there was additional evidence such as statements from others who observed the symptoms while in-service.  It seemed likely that the Veteran had nightmares, a sleep disorder and sleep problems dating from 1991 forward upon his return from his tour in the middle east which could have caused his sleeping problem.  

An addendum opinion was provided by the VA examiner in September 2010.  The examiner reiterated that he would have to resort to mere speculation to make a statement that the Veteran's obstructive sleep was present at the time of discharge or within a year of discharge.  However, it was the examiner's opinion that he probably did not have it.  The examiner noted that on examination, the Veteran had no evidence of cor pulmonale and did not have respiratory failure.

Two letters from the Veteran's VA treating physicians weigh in support of the claim.  In a letter dated December 10, 2010, a VA primary care clinic physician suggested that sleep apnea be considered service-related due to March 1999 records which reflected symptoms of sleep apnea.  In a letter dated July 18, 2013, a VA physician noted that he reviewed medical records provided by the Veteran from January 1999 to March 1999 and highlighted in-service complaints of headaches, sleep disturbances, fatigue and snoring.  The physician opined that the symptoms were indicative of untreated obstructive sleep apnea.  

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving reasonable doubt in favor of the Veteran, the claim of entitlement to service connection is granted.
ORDER

Entitlement to service connection for sleep apnea is granted.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


